 PLAZA AUTO CENTER
, INC. 355 NLRB No. 85 
493
Plaza Auto Center, Inc. 
and
 Nick Aguirre.  
Case 28Œ
CAŒ22256 
August 16, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE On July 21, 2009, Administrative Law Judge Lana H. 
Parke issued the attached d
ecision.  The General Counsel 
filed exceptions and a supporting brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and brief and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions 
only to the extent consistent with this Decision and Or-

der, and to adopt the recommended Order as modified 
and set forth in full below.
2 The General Counsel excepts to the judge™s dismissal 
of the complaint allegation that the Respondent unlaw-
fully discharged employee Nick Aguirre following his 
outburst at a meeting with the Respondent™s owner and 

sales managers.  The General Counsel contends that 
Aguirre was engaged in protected concerted activity at 
the meeting and that his outburst was not so egregious as 

to lose the protection of the Act under 
Atlantic Steel Co.
, 245 NLRB 814 (1979).  We find merit in the exceptions. 
Facts The Respondent, which sells preowned automotive ve-
hicles, hired Aguirre in August 2008 as a salesperson.
3  On his first day of work, the Respondent was conducting 

one of its periodic tent sales in a Sears parking lot.  
When Aguirre inquired as to what restroom he should 
use during the sale, his coworkers laughed and pointed in 
various directions.  Sales Manager Juan Felix pointed 
toward the Sears store and a gas station across the street.  

At a sales staff meeting the following week, Aguirre 
asked whether the Respondent gave employees a break 
and a meal during the tent sales, and Felix responded, 

ﬁYou™re always on break, buddy . . . you just wait for 
customers all day,ﬂ adding that if Aguirre did not like the 
                                                          
 1 The General Counsel has excepted to some of the judge™s credibil-
ity findings.  The Board™s established policy is not to overrule an ad-

ministrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
2 We have modified the conclusions of law, amended the remedy, 
and substituted a new notice for that of the administrative law judge. 
3 All dates are 2008 unless otherwise indicated. 
way that the Respondent operated, he could leave at any 
time. 
At the next tent sale, Aguirre asked other employees 
about the Respondent™s comp
ensation system, and they 
told him that the salesmen were paid straight commission 
with no guaranteed minimum.  Aguirre also discussed 
how the salespeople could alternate restroom breaks.  

However, when he asked Felix if he could take a break to 
eat and use the restroom, Felix refused, again telling 
Aguirre that if he did not like it he could leave.  Felix 

also reiterated to Aguirre and the other salesmen that 
they were always on break. 
At the next sales staff meeting, another employee 
raised the subject of pay.  Sales Manager Gustavo Mac-
Grew responded that if the employees did their jobs 

right, including following procedures, doing test drives, 
and completing paperwork, and did not give cars away 
for free, they would make money.  When Aguirre sold a 

vehicle listed on the Respondent™s Flat List
4 as carrying a 
commission of $1000Œ$2000, he was surprised to receive 
a check for only $150 gross. 
 His colleagues agreed that 
the amount was unfairly low, and Aguirre confronted 
Felix, who replied that the Respondent had given the 
vehicle away almost for free. 
During a later sales staff meeting, the Respondent™s 
owner, Tony Plaza, mentioned that there were scratches 
on a vehicle and threatened to 
deduct the repair cost from 
all of the salesmen™s pay unless the person responsible 
came forward.  Aguirre assert
ed that the cost should in-
stead be shared by all employees who had access to the 

vehicle.  At the same meeting, Plaza raised the subject of 
employee negativity, stating that he had a stack of appli-
cations from which he could easily hire.  Employee 
Oscar Martinez brought up br
eaks and meal periods, add-
ing that Felix had been disrespectful when Martinez 

asked about them.  Plaza answ
ered that the Respondent 
was trying to work out the break issue. 
In October, Aguirre told Felix that he wanted to know 
which cars carried a good commission, because he 
thought that the Respondent was stealing his money.  
Felix answered that if Agui
rre did not trust the Respon-
dent, he was welcome to go elsewhere.   
Aguirre subsequently contact
ed a State wage and hour 
agency.  He told his cowork
ers that the ﬁLabor Commis-
sionﬂ said that employees should get minimum wage as a 
draw against commissions and that he would inform Of-
fice Manager Barbara Monten
egro after he obtained 
more information.  On October 28, Aguirre asked Mon-
tenegro whether salesmen were entitled to a minimum 
                                                          
 4 The Flat List shows vehicles that have been on the lot for an ex-
tended time and predetermined comm
issions intended as an incentive 
for the salesmen to sell those vehicles. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 494 
wage draw, and she replied that the Respondent did not 
pay minimum wage and that, if he wanted a minimum 
wage job, the sales job was not the job for him.  Aguirre 
told her that he had spoken
 with the State Labor Board 
and asked if she could find 
the answer, perhaps by asking 
Plaza. On the same afternoon, Felix called Aguirre into his 
office to meet with Plaza, 
Felix, and MacGrew.  Felix 
had just informed Plaza that
 Aguirre complained about 
everything, including not trusting the Respondent con-

cerning commissions and not knowing the Respondent™s 
cost of vehicles.  Plaza began the meeting by stating that 
Aguirre was ﬁtalking a lot of negative stuffﬂ that would 
negatively affect the sales force.  Aguirre said that he had 
questions about vehicle costs, commissions, and mini-

mum wage.  Plaza admitted 
responding that Aguirre 
needed to follow policies and procedures, including the 
pay structure, and that he should not be complaining 

about pay.  He added that car salesmen normally did not 
know the cost of vehicles.  At least twice, Plaza said that 
if Aguirre did not trust the Respondent, he did not need 

to work there.  Aguirre beca
me upset and told Plaza that 
he was an ﬁF™ing mother F™
ing,ﬂ an ﬁF™ing crook,ﬂ and 
ﬁan asshole,ﬂ and that he was stupid, nobody liked him, 

and everyone talked about him 
behind his back.  At one 
point, Aguirre stood up in the small office, pushed his 
chair aside, and said that, 
if he was fired, Plaza would 
regret it.  Following Aguirre™
s outburst, Plaza fired him.  
The judge found that the Respondent had discharged 
salesman Eddie Yemes in 2008 for telling Felix at a tent 

sale to ﬁfŠ himself.ﬂ 
Discussion 
As an initial matter, the judge determined that 
Aguirre™s questioning of the Respondent™s policies con-
cerning breaks, restroom facilities, and compensation 

constituted protected concerte
d activity under the Act.  
Moreover, she found that the 
Respondent™s statements in 
response to Aguirre™s inquiries, that if he disliked the 

Respondent™s policies he did not need to work there, vio-
lated Section 8(a)(1).  No pa
rty excepted to these find-
ings.  The judge further found that the Respondent termi-

nated Aguirre because of his 
outburst toward Plaza.  We 
adopt these findings.  We also
 adopt the judge™s findings 
of fact concerning the Octo
ber 28 meeting, which are 
largely based on her assessment of credibility. 
The Atlantic Steel
 Analysis 
Because Aguirre™s outburst o
ccurred at a meeting held 
in the context of his protected concerted activity, the 
judge applied the test set forth by the Board in 
Atlantic 
Steel, 245 NLRB 814, 816 (1979), for determining 
whether the conduct was so egregious as to lose the pro-
tection of the Act.
5  In 
Atlantic Steel
, the Board identified 
four factors to be balanced in the determination: (1) the 
place of the discussion, (2) th
e subject matter of the dis-
cussion, (3) the nature of the employee™s outburst, and 

(4) whether the outburst was, in any way, provoked by 
the employer™s unfair labor pr
actices.  As the judge here 
correctly observed, the Act allows some latitude for im-

pulsive conduct by employees in the course of protected 
concerted activity, but, at the same time, recognizes that 
employers have a legitimate need to maintain order.
6  The balance between these po
licy concerns lies at the 
heart of the 
Atlantic Steel
 analysis.  
Factors 1, 2, and 4:
  We agree with 
the judge that the 
first, second, and fourth 
Atlantic Steel
 factors favor a 
determination that Aguirre™s conduct was protected.  

With respect to the first factor, the place of the discus-
sion, the meeting took place in 
Felix™s office, in the pres-
ence of only management offi
cials.  Montenegro, whose 
office is adjacent to Felix™s, 
testified that she could hear 
Aguirre speaking in a loud voice but could not hear what 
he was saying.  Under these circumstances, his outburst 

could not have undermined 
workplace discipline at the 
Respondent™s facility.  As to the second factor, the sub-
ject matter of the discussion, the discussion involved 

Aguirre™s protected concerted activity of raising ques-
tions about terms and conditions of employment, particu-
larly the Respondent™s policies pertaining to breaks and 

compensation.  Finally, with regard to the fourth factor, 
whether the employee was provoked, at least twice dur-
ing the meeting, the Respondent reiterated to Aguirre its 

frequent warning that if he did not like the Respondent™s 
policies he did not need to work there.  The judge found, 
and we agree, that these statements were unlawful and 
provocative responses to Aguirre™s inquiries.  
Felix In-
dustries
, supra, 331 NLRB at 145. 
Factor 3:
  Contrary to the judge, we do not find that 
the third factor, the nature of the outburst, favors the loss 
of protection, or that this factor warrants an ultimate con-

clusion that Aguirre forfeited his Section 7 protections. 
                                                          
 5 The judge also analyzed Aguirre™s discharge under the Board™s test 
in Wright Line
, 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981), cert. denied 455 U.S. 989 (1982).  That test, however, pro-
vides a means of resolving questions 
of employer motivation.  Here, it 
is undisputed that the Respondent terminated Aguirre because of his 
outburst in the October 28 meeting,
 which the judge found, and we 
agree, otherwise involved protected concerted activity.  In such circum-

stances, Atlantic Steel
 provides the appropriate analysis.  
Felix Indus-
tries, 331 NLRB 144, 145Œ146 (2000), enfd. in relevant part 251 F.3d 
1051 (D.C. Cir. 2001), supplemented 339 NLRB 195 (2003), enf. mem. 

2004 WL 1498151 (D.C. Cir. 2004).  
6 Tampa Tribune, 351 NLRB 1324, 1324Œ1325 (2007), enf. denied 
sub nom. 
Media General Operations v. NLRB
, 560 F.3d 181 (4th Cir. 
2009); 
NLRB v. Thor Power Tool
, 351 F.2d 584, 587 (7th Cir. 1965), 
enfg. 148 NLRB 1379, 1380 (1964). 
 PLAZA AUTO CENTER
, INC. 495
The Board has found that communications in the 
course of protected activity ar
e also protected unless they 
are ﬁso violent or of such serious character as to render 
the employee unfit for further service.ﬂ  
St. Margaret 
Mercy Healthcare Centers
, 350 NLRB 203, 204Œ205 
(2007) (citations omitted), enfd. 519 F.3d 373 (7th Cir. 
2008).  As the judge acknowledged, a single verbal out-

burst of insulting profanity does not exceed the bounds 
of the Act™s protection.  Thus, in 
Burle Industries
, 300 
NLRB 498 (1990), enfd. 932 F.2d 958 (3d Cir. 1991), 

the Board found that an employee did not forfeit protec-
tion when, in the course of
 encouraging employees to 
leave the facility due to a possible chemical spill, he 
called a supervisor a ﬁf™ing assholeﬂ for wanting employ-
ees to work despite the fume
s.  The judg
e there found 
that the employee overreacted when he believed that the 
supervisor was making light of the situation, but that the 
outburst was attributable to frustration and ﬁanimal exu-

beranceﬂ in the heat of the moment. 
Here, the judge variously labeled Aguirre™s ﬁcursing 
and derogatingﬂ of Plaza as ﬁbelligerent,ﬂ ﬁmenacing,ﬂ 

and ﬁat least physically aggr
essive if not menacing.ﬂ  
Although we do not condone Aguirre™s outburst toward 
Plaza, the judge™s characterizations of it are inconsistent 

with her own factual findings and overstate its severity in 
light of the evidence.  Beca
use the judge™s descriptions 
are unsupported by the record
, we do not rely on them; 
instead we assess Aguirre™s conduct based on the cred-
ited evidence.
7 In context, we find that Aguirre™s profanity was not so 
opprobrious as to deprive him of statutory protection.  
Prior to the October 28 meeting, Aguirre on several oc-
casions expressed concerns about the Respondent™s poli-
cies and stated that he believed that its compensation 
policies violated state wage 
and hour requirements.  The 
Respondent consistently dismissed his inquiries, which it 
viewed as demonstrating a negative attitude that it did 
not want to influence other employees.  Moreover, the 

Respondent™s unlawful refrain that if Aguirre did not like 
its policies, he could quit invited a strong reaction from 
Aguirre, which finally occurr
ed when Plaza repeated the 
                                                          
 7  Our dissenting colleague would accept the judge™s characteriza-
tions of Aguirre™s conduct based on th
e premise that the judge was in a 
position to observe witnesses™ repres
entations of Aguirre™s tone and 
body language, which are not apparent 
in the written record.  However, 
it is the Respondent™s responsibility to present on the record all relevant 
evidence supporting its position, incl
uding, where appropriate, testi-
mony concerning a speaker™s tone a
nd gestures.  The Respondent here 
has provided no such evidence that wa
rrants the judge™s descriptions of 
Aguirre™s conduct.  In addition, as 
discussed infra, the judge did not 
explain the basis of her findings, 
whether it be witnesses™ nonverbal 
imitations of Aguirre™s conduct or othe
rwise.  Therefore, in reviewing 
the record based on the General Counsel™s exceptions, we cannot rely 

on the judge™s unexplained and 
unsupported characterizations. 
statement at the October 28 meeting.
8  Unlike the em-
ployee in 
Burle Industries
, supra, Aguirre uttered more 
than a single profanity against Plaza.  Nevertheless, his 
was a single and brief outburst provoked by Plaza™s fail-

ure to respond to Aguirre™s concerns and his invitation, 
once again, that Aguirre work elsewhere.
9  Moreover, 
according to Aguirre™s unre
butted testimony, Felix had 
also used obscene language, including ﬁthe F word,ﬂ on 
several occasions in addressing sales employees, some-
times in the presence of MacGre
w.  Therefore, the record 
shows that profane language was not outside the range of 
conduct at the Respondent™s facility.
10 We further find that Aguirre
™s statement that if Plaza 
fired him he would regret it was not a threat of physical 
harm.  The statement itself did not refer to such harm in 

any way.  In the context of 
Aguirre™s recent inquiry to a 
State agency regarding the employees™ entitlement to a 
minimum wage draw against commissions, it seems clear 

that Aguirre was threatening legal consequences.  Fur-
thermore, the record shows no
 evidence of any physical 
harm or threat thereof by Aguirre during his employ-

ment.  Under these circumstances, we find it much more 
likely that Aguirre was threatening to report the Respon-
dent™s practices to State authorities than to retaliate 

against the Respondent through violence. 
                                                          
 8 Plaza also admitted telling Aguirre at the meeting that he should 
not complain about the Respondent™s pay structure.  This statement was 
not separately alleged as unlawful. 
9 Compare 
Aluminum Co. of America
, 338 NLRB 20, 21Œ22 (2002) 
(repeated incidents of ad hominem profanity against supervisor not 
emotional outburst provoked by offi
cials of the employer and not 
within Act™s protection). 
In view of Plaza™s invitation that 
Aguirre work elsewhere, and the 
judge™s finding, with regard to the f
ourth factor, that Aguirre™s outburst 
was provoked by Plaza, we find that th
e judge erred in stating that it 
occurred ﬁ[w]ithout extreme provoca
tion from overt hostility or an-
tagonism from [Plaza].ﬂ 
The judge also cited the Respo
ndent™s September discharge of 
Yemes, whose misconduct she deemed less serious than Aguirre™s 

because it was less extensive and not directed at the Respondent™s 
owner.  However, we do not find Ye
mes™ discharge relevant to this 
case.  As explained, the legality of 
Aguirre™s discharge does not turn on 
the Respondent™s motive or its past practice.  Whether the Respondent 
discharged another employee in arguably comparable circumstances, 
lawfully or not, does not bear on whet
her Aguirre lost the protection of 
the Act. 10 In finding that the Respondent satisfied its burden under 
Wright 
Line to show that it would have discharged Aguirre even in the absence 
of his protected concerted activity
, the judge cited the Respondent™s 
September discharge of Yemes for 
an arguably comparable outburst 
toward Felix at a tent sale.  We 
do not find Yemes™ discharge relevant 
to our decision.  As explained, 
because the Respondent™s motivation 
here is not at issue, the legality of
 Aguirre™s discharge is appropriately 
analyzed under 
Atlantic Steel
 rather than 
Wright Line
.  Further, even if 
Yemes™ discharge indicates that the Respondent did not tolerate ob-
scene language on that occasion, th
e fact remains that such language 
was used in the Respondent™s workplace, as demonstrated by Felix™s 

own conduct. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 496 
For these reasons, we disagree with the judge that 
Aguirre™s verbal outburst was ﬁbelligerent,ﬂ ﬁphysically 
aggressive,ﬂ or ﬁmenacing.ﬂ  The judge also failed to 
identify any physical aggression that would support such 

a description, and we find none.  In fact, the only physi-
cal movement by Aguirre that the judge found was his 
standing up and pushing aside the chair.  However, even 

considering Aguirre™s apparent frustration or anger dur-
ing the meeting, it is not clear from the record, and the 
judge did not find, whether this was a hostile action or 

one of necessity in Felix™s 
office, which Plaza testified 
was ﬁreally small,ﬂ approxim
ately 8 or 10 feet by 10 
feet.11 Moreover, neither Plaza™s contemporaneous note 
nor the Respondent™s position statement to the Board in 
response to the unfair labor 
practice charge referred to 
any physical conduct by Ag
uirre, and the judge found 
that the Respondent discharged him for his verbal attack, 
not for any physical threat. 
Relying on the judge™s findings of fact, we conclude 
that Aguirre™s outburst, while vehement and profane, was 
brief and unaccompanied by insubordination, physical 

contact, threatening gestures, or
 threat of physical harm.  
Therefore, we find that his conduct did not render him 
unfit for further service and thus did not exceed the 

bounds of statutory protection under 
Atlantic Steel
™s third 
factor. Based on our determination that all of the 
Atlantic 
Steel factors weigh in favor of finding Aguirre™s conduct 
in the October 28 meeting within the protection of the 
Act, we reverse the judge and conclude that the Respon-

dent violated Section 8(a)(1) by discharging him.
12                                                           
 11 In this regard, the judge acknowledged but did not resolve the in-
consistencies in the testimony of 
the Respondent™s witnesses.  Thus, 
she did not determine whether Aguirre
 threw the chair (Felix), hit the 
desk (MacGrew), or ﬁgot on [sic] my faceﬂ (Plaza).  None of these 
statements was corroborated by another witness, and the judge did not 

rely on them in her findings of fact. 
12 Cf. Daimler-Chrysler Corp.
, 344 NLRB 1324, 1328Œ1328 (2005).  
In that case, as the judge found, only the second factor favored protec-

tion, and the Board found the employee™s conduct repeated, profane, 
and insubordinate.  Chairman Liebman dissented in 
Daimler-Chrysler
.  Member Pearce did not participate 
in that case and takes no position as 
to whether it was correctly decided. 
Even assuming for the sake of argument that the third factor favors 
the loss of protection, the 
Atlantic Steel
 test requires a careful balancing 
of the four factors to determine whether the employee™s conduct 
crossed the line of statutory protection.  245 NLRB at 816.  On balance, 
we find that Aguirre™s conduct did not cr
oss that line.  Factors 1, 2, and 
4 clearly favor protection for the reasons discussed.  Even if factor 3 
favors depriving Aguirre of the Act™
s protection, we find that, in the 
circumstances here, it is outweighed 
by the other factors.  We note 
particularly the absence of prio
r improper conduct, the Respondent™s 
unwillingness to resolve the issues pr
eviously raised by Aguirre, and 
Plaza™s provocation of the outburst.  
Felix Industries
, 339 NLRB 195, 
196Œ197 (2003). 
AMENDED 
CONCLUSIONS OF 
LAW 1.  The Respondent is an employer engaged in com-
merce and a business affecting commerce within the 
meaning of Section 2(6) and (7) of the Act. 
2.  The Respondent violated Section 8(a)(1) of the Act 
by telling employees that they could quit or leave the 
Respondent™s employ if they did not like company poli-

cies and/or procedures. 3.  The Respondent violated Section 8(a)(1) of the Act 
by discharging employee Mark Aguirre because he en-

gaged in protected concerted activity in order to discour-
age other employees from exer
cising their rights under 
the Act. 
4.  The unfair labor practices set forth above affect 
commerce within th
e meaning of Section 8(a)(1) and 
Section 2(6) and (7) of the Act. 
AMENDED 
REMEDY
 We adopt the remedies recommended by the judge.  In 
addition, having found that the Respondent violated Sec-
tion 8(a)(1) by discharging employee Mark Aguirre be-
cause he engaged in protected concerted activity in order 

to discourage other employees from exercising their 
rights under the Act, we shall order the Respondent to 
offer Aguirre immediate reinst
atement to his former job, 
or if that job no longer exists, to a substantially equiva-
lent position, without prejudice to his seniority or any 
other rights and privileges previously enjoyed.  We shall 

also order the Respondent to make Aguirre whole for any 
loss of earnings and other benefits suffered as a result of 
the discrimination against him.  Backpay shall be com-

puted in accordance with 
F. W. Woolworth Co
., 90 
NLRB 289 (1950), with interest to be computed in the 
manner prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).  The Respondent shall also be 
required to expunge from its files any and all references 

to the discharge, and to notify Aguirre in writing that this 
has been done and that the discharge will not be used 
against him in any way. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 

modified and set forth in full below and orders that the 
Respondent, Plaza Auto Center
, Inc., Yuma, Arizona, its 
officers, agents, successors, and assigns, shall take the 

action set forth in the Order as modified. 
1.  Cease and desist from 
(a) Telling employees that th
ey can quit or leave the 
Respondent™s employ if they do not like company poli-
cies and/or procedures. (b) Discharging or otherwise discriminating against 
any employee because he engaged in protected concerted 
 PLAZA AUTO CENTER
, INC. 497
activity in order to discourage employees from exercis-
ing their rights under the Act. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Nick Aguirre full reinstatemen
t to his former job or, if 
that job no longer exists, to a substantially equivalent 

position, without prejudice to his seniority or any other 
rights or privileges previously enjoyed. 
(b) Make Nick Aguirre whole for any loss of earnings 
and other benefits suffered as a result of the discrimina-
tion against him, as set forth in the Amended Remedy 

section of this Decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharge, 

and within 3 days thereafte
r notify the employee in writ-
ing that this has been done and that the discharge will not 
be used against him in any way. 
(d) Within 14 days after service by the Region, post at 
its Yuma, Arizona facility copies of the attached notice 
marked ﬁAppendix.ﬂ
13 Copies of the notice, on forms 
provided by the Regional Director for Region 28, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained 

for 60 consecutive days in conspicuous places including 
all places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by the Respon-

dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time si
nce September 3, 2008. 
(e) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
 MEMBER SCHAUMBER
, dissenting. 
I agree with my colleagues a
nd the judge that the first, 
second, and fourth factors of the 
Atlantic Steel
1 analysis 
                                                          
 13  If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
1 Atlantic Steel Co., 245 NLRB 814 (1979). 
favor a finding that Nick Aguirre™s conduct was pro-
tected by the Act.  As to 
the third factor, however, I 
would adopt not only the judge™s findings concerning 
what occurred at the Octobe
r 28, 2008 meeting, but also 
her assessment of the nature and seriousness of Aguirre™s 
conduct.  Therefore, I agree w
ith the judge that the third 
factor does not favor protection.  Moreover, like the 

judge, I would dismiss the complaint. 
The critical evidence in this case is the testimony of 
Aguirre and the Respondent™s of
ficials, evidence that the 
judge is in a unique position to evaluate.  Thus, based on 
her observation of the demeanor of the witnesses, the 
judge credited the testimony of the Respondent™s offi-
cials over that of Aguirre.  
The majority has accepted this 
determination, in accordance 
with the Board™s longstand-
ing policy,
2 and I agree with my colleagues on this point. 
However, the opportunity to view and evaluate witness 
demeanor is not the admini
strative law judge™s only ad-
vantage.  The judge also gains important insights from 
the manner in which testimony is conveyed, including 
the witnesses™ representations of a speaker™s tone and 

body language.  The hearing transcript, on which the 
Board must rely, cannot ad
equately communicate these 
aspects of the witnesses™ tes
timony.  Therefore, in a case 
such as this, which turns primarily on Aguirre™s words 
and actions in the October 28 meeting, I would not over-
turn the judge™s ch
aracterization of the pivotal events 
unless the record included compelling evidence that she 
was wrong.  I find no such evidence in this case. 
In addition, I disagree with my colleagues that Felix™s 
use of profanity toward em
ployees and in MacGrew™s 
presence indicates that the Respondent tolerated such 
language.  Aguirre conceded in his testimony that Felix 
had never used profanity when Plaza was present.  
Moreover, Plaza™s decision to
 discharge employee Eddie 
Yemes for uttering a single obscenity toward Felix shows 
that the Respondent in fact maintained a strict policy 
against profane language toward supervisors. 
For the above reasons, I agre
e with the judge that the 
third factor of the 
Atlantic Steel
 analysis favors a finding 
that Aguirre forfeited the protection of the Act. Also like 

the judge, I find that, in balanc
ing the test™s four factors, 
substantial weight should be 
accorded to the third factor 
and, in cases of outrageous behavior, it can be determina-

tive.
3  In my view, this is such a case.  Plaza™s statement 
that Aguirre could work elsewhere was unlawful but not 
                                                          
 2 Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 
362 (3d Cir. 1951). 
3 Stanford Hotel
, 344 NLRB 558, 559 fn. 7 (2005) (stating my 
agreement with Chairman Battista™s dissent on this point in 
Felix Indus-
tries, 339 NLRB 195 (2003), enfd. per curiam D.C. Cir. 2004) (No. 03Œ
1221, 03Œ1239)). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 498 
extreme, and Aguirre™s shouted profanity was far out of 
proportion to this provocation.  Accordingly, I would 
find that the Respondent lawfully discharged Aguirre 
under 
Atlantic Steel
. APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT tell employees that they can quit or leave 
our employ if they do not like our policies and/or proce-
dures. 
WE WILL NOT discharge or otherwise discriminate 
against any of you because you engage in protected con-
certed activity in order to discourage you from exercising 
your rights under the Act. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Nick Aguirre full 
reinstatement to his former 
job or, if that job no longer exists, to a substantially 
equivalent position, without prejudice to his seniority or 
any other rights or privileges previously enjoyed. 
WE WILL make Nick Aguirre whole for any loss of 
earnings and other benefits resulting from his discharge, 
less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful discharge of Nick Aguirre, and 
WE WILL
, within 3 
days thereafter, notify him in
 writing that this has been 
done and that the discharge will not be used against him 
in any way. 
 PLAZA AUTO CENTER, INC.   Joel C. Schochet, Atty.,
 for the General Counsel. 
Alicia Z. Aguirre, Atty. (Law Office of Alicia Z. Aguirre, PLC), 
of Yuma, Arizona, for the Respondent. 
DECISION I.  STATEMENT OF THE CASE
 LANA PARKE, Administrative Law Judge.  Pursuant to 
charges filed by Nick Aguirre (Mr. Aguirre), an individual, the 
Regional Director of Region 28 
of the National Labor Relations 
Board (the Board) issued a complaint and notice of hearing (the 
complaint) on January 30, 2009.  The complaint alleges that 
Plaza Auto Center, Inc. (the 
Respondent) violated Sections 
8(a)(1) of the National Labor Re
lations Act (the Act).  This 
matter was tried in Somert
on, Arizona, on May 5, 2009.
1 II.  ISSUES 1.  Did Respondent violate Section 8(a)(1) of the Act by dis-
charging Mr. Aguirre on October 28? 
2.  Did Respondent violate Se
ction 8(a)(1) of the Act by 
threatening employees with unsp
ecified reprisals and by invit-
ing them to quit their employment? 
III.  JURISDICTION
 At all relevant times, the 
Respondent, an Arizona corpora-
tion, has been engaged in the 
business of selling pre-owned 
automotive vehicles with an office and place of business in 
Yuma, Arizona (the Re
spondent™s facility).
2  In conducting its 
business operations during the 
12-month period ending Decem-ber 1, the Respondent derived 
gross revenues in excess of 
$500,000 and purchased and receive
d at its facility goods val-
ued in excess of $50,000, direct
ly from points located outside 
the State of Arizona and from other enterprises located within 
the State of Arizona, each of which had received the goods 
directly from points 
outside the State of Arizona. I find Re-
spondent has at all relevant time
s been an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
IV.  STATEMENT OF FACTS
 On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Respondent, I find the follow-
ing events occurred in the circumstances described below dur-

ing the period relevant to these proceedings: 
 The individuals named below, holding the stated positions 
with the Respondent, were superv
isors within the meaning of 
Section 2(11) of the Act and comprised the management hierar-
chy of the Respondent: 
 Tony Plaza Sr. (Mr. Plaza)  Š Owner 
Juan Felix (Mr. Felix)  Š Sales Manager 
Gustavo MacGrew (Mr. MacGrew) Š Sales Manager 
Barbara Montenegro (Ms. Montenegro) Š Office Manager 
 In its business, the Respondent 
utilized two shifts of sales 
personnel: 8 a.m. to 3 p.m. and 1 p.m. to 8 p.m.  The Respon-
dent had no employee break policy.
3  Periodically the Respon-
                                                          
 1 All dates are 2008, unless otherwise specified. 
2 Unless otherwise explained, findings
 of fact herein are based on 
party admissions, stipulations, a
nd uncontroverted testimony.  
3 However, according to Mr. Felix
, employees could take breaks 
ﬁwhenever they want to most likely.ﬂ 
 PLAZA AUTO CENTER
, INC. 499
dent held vehicle sales events at a Sears parking lot in Yuma 
(Sears tent sale) over 3-day we
ekends, commencing Friday and 
concluding Sunday.  The Responde
nt™s vehicle salespeople and 
supervisors staffed the Sears tent sales.  The Respondent com-
pensated its salespeople by commission only.
4  The Respondent 
maintained a ﬁFlat Listﬂ of vehicles for sale, i.e., vehicles that 
were hard to sell, for sale of
 which the Respondent paid its 
sales personnel an incentive fe
e called a ﬁflat commission.ﬂ  
The Respondent commonly held 
sales staff meetings each 
Wednesday. 
Mr. Aguirre began working for the Respondent at the end of 
August as a salesperson.  His firs
t day of work coincided with a 
Sears tent sale.  In the course of
 his first day, Mr. Aguirre asked 
fellow salespeople what restroom facilities he was to use.  
Some laughed and pointed in various directions.  When Mr. 
Aguirre asked Mr. Felix the same question, Mr. Felix pointed to 
an area across the street from the parking lot where the Sears 
store and a Circle K gas station were located.
5 On the following Wednesday, Mr. Aguirre attended a sales 
staff meeting at the Respondent
™s facility along with other 
salespeople and Mr. Felix and Mr. MacGrew.  At the meeting, 
Mr. Aguirre learned the company held the Sears tent sales 
every 2 weeks.  Mr. Aguirre asked if employees were entitled 
to a break and a meal during the Sears tent sales.  Mr. Felix 
said, ﬁYou™re always on a break, buddy . . . you just wait for 
customers all day.ﬂ  Mr. Felix also said that if Mr. Aguirre did 
not like the way the company operated, he was welcome to 
leave at any time.  
The Respondent held its next Sears tent sale in mid-
September.  At that sale, Mr
. Aguirre discussed the Respon-
dent™s employee compensation syst
em with other salespeople.  
They told him that compensation was straight commission with 
no income floor, i.e., a guaranteed minimum amount of com-
pensation a salesperson earns w
ithin a specified time period.  
During the course of the sale, Mr. Aguirre discussed with two 
other salespeople how to alternate restroom breaks.  Mr. 

Aguirre asked Mr. Felix if he c
ould take a break to eat and use 
the restroom.  Mr. Felix refused,
 saying ﬁIf [Mr. Aguirre] didn™t 
like it that [he] could just [leave].ﬂ Mr. Felix told Mr. Aguirre 
and salesmen, Oscar Martinez 
and Jimmy Pagan, who were 
also present, that the sales staff was always on a break. 
At the following sales staff m
eeting held at the Respondent™s 
facility, a salesperson other th
an Mr. Aguirre asked how much 
employees would be paid.  Mr. MacGrew answered that if the 
sales staff did their jobs right, di
d the test rides, filled out the 
proper paperwork, followed the procedures, and did not give 
the car away for free, they would make money.
6                                                           
 4 Sometime in 2009 after being contacted by the Industrial Commis-
sion of Arizona with regard to mi
nimum wage violations, the Respon-
dent began compensating its salesp
eople with a minimum wage as a 
draw against commissions. 
5 Consequent to the Respondent™s rental of the Sears parking lot, the 
Respondent™s employees were permitted to use the mall™s restrooms. 
6 The Respondent encouraged salespeople to fill out all proper 
documentation for the sale, including 
customer references, identifica-
tion, insurance, etc., to urge the 
customer to pay the purchase price 
rather than pressuring the ﬁdeskﬂ to lower the price, to avoid offering 
up to $500 cash-back incentives on sel
ect vehicles, and to take potential 
At some point prior to rece
iving his first paycheck, Mr. 
Aguirre sold a 1999 Suburban that had been on the Respon-
dent™s lot for several months. 
 According to Mr. Aguirre, a 
vehicle of the same description 
was listed on the Flat List with 
a commission rate of $1,000 to
 $2,000.  When Mr. Aguirre 
received his paycheck, he was surprised that the amount was 
only $150 gross.  Mr. Aguirre showed his paycheck to several 
fellow salespersons who agreed with him that the amount was 
unfair.  When Mr. Aguirre confr
onted Mr. Felix about his small 
paycheck, pointing out he had sold the 1999 Suburban, Mr. 
Felix said the company had given the vehicle away almost for 
free. Over the weeks of his employ
ment, Mr. Aguirre talked to 
other sales employees 
about his concerns with the way the Re-
spondent paid them, the lack of a 
restroom facility at the Sears 
tent sales, and the inability to leave the work area by car to eat. 
At one of the Respondent™s We
dnesday sales meetings, date 
unspecified, Mr. Plaza raised the following concerns: (1) 
scratches on the left rear pane
l of a vehicle for sale and 
(2) employee negativity.  As to the first issue, Mr. Plaza said if 
the employee responsible for the 
damage to the vehicle did not 
come forward, he would deduct the repair cost from sales em-
ployees™ paychecks.  Mr. Aguirr
e objected, saying, ﬁI believe 
that is unfair for you to do that to us.  We work hard for our 
money . . . if you™re going to
 deduct any kind of money from 
anyone™s payroll, it would be fa
ir to deduct from everyone who 
has access to this vehicle.ﬂ  As to the issue of employee nega-
tivity, Mr. Plaza said Responden
t had a stack of applications 
from hopeful job seekers whom they could easily hire.
7  Mr. 
Plaza asked employees to speak about employee morale.  
Salesman Oscar Martinez told Mr. Plaza the only problem he 
had was with the breaks and meal 
periods and that Mr. Felix, in 
addressing those issues, was short with him and disrespectful.  
Mr. Plaza answered that the company was trying to work out 
the meal and break issue and that he would talk to Mr. Felix. 
In October at a Sears tent sale, Mr. Aguirre told Mr. Felix, 
essentially, that he wanted to know which cars would deliver 
good commissions upon sale because he thought the company 
was stealing his money.  Mr. Felix
 told Mr. Aguirre that if he 
didn™t trust the company or their method of payment, he was 
welcome to go elsewhere.
8                                                                                             
 buyers on test rides.  At some unspecified time, Mr. Felix had told 
Mr. Aguirre that if he did not 
offer incentives, he could make good 
money.
 7 Mr. Plaza denied telling Mr. Aguirre at this meeting that if he did 
not like company procedures, he didn™t have to work there or could 

leave.  Mr. Plaza did not deny re
ferring to multiple employment appli-
cants, and I find that employees coul
d reasonably infer from his state-
ments that they could seek other employment if they were dissatisfied.  
Counsel for the General Counsel s
ought permission to amend the com-
plaint to allege Mr. Plaza™s statement as a violation of Sec. 8(a)(1), 
which I denied.  While not addresse
d herein as a violation, the ex-
change between Mr. Aguirre and Mr. Plaza is relevant to animus. 
8 Mr. Felix denied this statement, saying he told Mr. Aguirre that 
ﬁnobody should be in a company if they don™t believe in the company.ﬂ  
However, in his Board affidavit, Mr. Felix recounted, ﬁI told 

[Mr. Aguirre] that if he did not trust the company, that he should not 
work for the company,ﬂ and in redire
ct examination, did not challenge 
the underlying fact assumption in Respondent counsel™s question, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 500 
In late October, Mr. Aguirre contacted an Arizona agency 
with jurisdiction over wage and hour issues
9 about the Respon-
dent™s sales compensation system. 
 Thereafter, Mr. Aguirre told 
fellow salespersons that the Labor Commission had said the 
employees should get minimum wa
ges as a draw against com-
missions.  Mr. Aguirre told the others that when he got the full 
facts from the Labor Commission he would inform Ms. Monte-
negro of his findings.
10 On October 28, Mr. Aguirre approached Ms. Montenegro in 
her office and asked her if the salespeople were entitled to 
minimum wage as a safety net 
toward future commissions.  
Ms. Montenegro said the company did not pay minimum wage 
and if Mr. Aguirre wanted a mi
nimum wage job, the sales job 
was not the job for him.  Mr. Aguirre told Ms. Montenegro he 
had spoken to the Arizona Labor Board and that the salespeople 
were entitled to minimum-wage 
compensation.  He asked Ms. 
Montenegro if she could find the answer to his minimum pay 
question, suggesting she ask Mr. Plaza. 
Later that afternoon, Mr. Felix 
called Mr. Aguirre to his of-
fice for a meeting with Mr. Pl
aza (the October 28 meeting).  
Just prior to the meeting, Mr. Felix told Mr. Plaza that Mr. 
Aguirre complained about everyt
hing all the time, e.g., about 
not trusting the company™s calculation of commissions and not 
knowing the vehicle cost.  Mr. 
Plaza, Mr. Felix, and Mr. Mac-
Grew were present for the Respondent at the meeting.  All four 
participants testified to what occurred there.  Because the se-
quence, as well as the substance, of statements made in the 
meeting is critical to final determinations herein, a summary of 
each account follows:  
 Mr. Aguirre™s account:  Mr. Aguirre initially testified that Mr. 
Plaza said, ﬁNick, you know, you™re asking too many ques-
tions . . . we™re giving you an opportunity to work here and 
you™re just asking all these questions about everything . . . 
about the price of the vehicles, you™re asking too much infor-
mation.
11  You™re asking about the minimum wage.  You are 
not following policy and procedures. . . You™re being negative 
towards the pay . . . you don™t meet our criteria.  You™re 
fired.ﬂ  Under further examination, Mr. Aguirre expanded the 
scope of the conversation: Mr. Plaza said the cost of vehicles 
                                                                                            
 ﬁ[W]hy did you make the comment to Aguirre that, if he didn™t trust the 
company, that he should not work for the company?ﬂ I accept Mr. 
Aguirre™s account of the statement. 
9 The parties did not identify the ag
ency™s official title.  In its post-
hearing brief, the General Counsel states the correct title is ﬁIndustrial 
Commission of Arizona.ﬂ  References to the Labor Commission or 

Arizona Labor Board are to the Arizona agency covering wage and 

hour issues.  
10 Salesman James Pagan testified, es
sentially, that Mr. Aguirre told 
other employees he was looking into the minimum wage question and 

that he was going to speak to the Arizona Labor Board.  Mr. Pagan 
denied that Mr. Aguirre spoke for hi
m, saying, ﬁIf I had a problem with 
my workplace, I could take care of it myself.ﬂ
 11 Mr. Plaza did not specifically deny that he accused Mr. Aguirre of 
asking too many questions, and his te
stimony that he told Mr. Aguirre 
he was ﬁtalking a lot of negative st
uffﬂ that would have a negative 
impact on the sales force sends an 
equivalent message, i.e., that Mr. 
Aguirre was improperly questioning 
company practices.  I credit Mr. 
Aguirre™s testimony in this regard. 
was for his eyes and his eyes only and that if Mr. Aguirre did 
not like it, he was more than welcome to leave or to quit.  Mr. 
Plaza said the company paid the salespeople very well and 
asked why Mr. Aguirre did not complain when he received a 
check for seven or eight hundred dollars to which Mr. Aguirre 
expressed concern about payment accuracy.  Mr. Aguirre pro-
tested Mr. Plaza™s charge that he did not meet the company™s 
criteria, saying he took care of 
the customers with respect, did 
what he was told, moved cars back and forth, did everything 
he could, and did the proper paperwork.  Mr. Aguirre told Mr. 
Plaza he believed Mr. Plaza was upset because he called the 
Labor Board. 
 Only after Mr. Plaza told Mr. Aguirre he was fired, did Mr. 
Aguirre respond intemperately, saying ﬁHow can you do this 
to somebody, especially somebod
y that works hard that just 
had a baby
12 . . . this is what I get for trying to succeed.ﬂ  Mr. 
Aguirre told Mr. Plaza he was 
an ﬁF™ing mother F™ing,ﬂ an 
ﬁF™ing crook, and an aŠhole.ﬂ  He asked how Mr. Plaza 
could fire him just for calling the Labor Board.  
 Mr. Aguirre asked for his pay since he was being fired.  When 

Mr. Plaza told him he had up to three days to provide the final 
check, Mr. Aguirre said, ﬁYou™ll get what™s coming to you if I 
don™t get my check.ﬂ
13  Mr. Plaza™s account:  Mr. Plaza 
met with Mr. Aguirre because 
he understood from Ms. Montenegro that Mr. Aguirre had 
raised minimum wage concerns with her and had requested a 
meeting. Mr. Plaza had no intention of discharging Mr. 
Aguirre. 
 At the inception of the meeting, Mr. Plaza asked Mr. Aguirre 
what was going on, stating that he was concerned because Mr. 
Aguirre was ﬁtalking a lot of negative stuffﬂ that would have a 
negative impact on the sales force.  Mr. Aguirre said he had 
questions about vehicle costs,
 sales commissions, and mini-
mum wage.  Mr. Plaza told Mr. Aguirre he needed to follow 
company policies and procedures, referring to the company™s 
pay structure, about which he 
thought Mr. Aguirre should not 
be complaining.
14  Mr. Plaza told Mr. Aguirre it was a normal 
practice in the car business for employees not to know the 
cost of vehicles.  Mr. Plaza twice told Mr. Aguirre that if he 
did not trust the company, he did not need to work there.  Mr. 

Aguirre became upset, arose from his chair, and said that Mr. 
Plaza was a fŠ aŠhole, that nobody liked him, that he was 
fŠ stupid, that he did not know what he was doing, that he 
did not know everyone was talking about him, and that he 
thought he could fire anybody he wanted to.  Mr. Plaza be-
lieved Mr. Aguirre would have physically attacked him if the 
others had not been there.  Mr. Plaza asked Mr. Aguirre to 
                                                          
 12 Mr. Aguirre™s second child was born October 11.  His first child 
had just turned two, and Mr. Aguirre
 was the sole support of his family. 
13 Mr. Aguirre testified that he only meant he would call the proper 
authorities or organizations to help
 him get any money due him, but 
Mr. Aguirre did not in any way qu
alify his warning that Mr. Plaza 
would get what was coming to him, 
and I conclude his statement was 
menacing. 
14 According to Mr. Plaza, Mr. Aguirre was at that time making 
more than minimum wage. 
 PLAZA AUTO CENTER
, INC. 501
ﬁcalm down, settle down, to quit saying what he was saying.ﬂ  
When Mr. Aguirre did not comply, and after Mr. Aguirre 
called him a fŠ aŠhole for the 
ﬁtenth time,ﬂ Mr. Plaza told 
him, ﬁyou™re done, Nick.ﬂ  Mr. Aguirre asked, ﬁYou™re going 
to fŠ fire me for calling the Labor Department?ﬂ 
Mr. Plaza answered, ﬁNo, Nick.  I™m firing you because you 
abused me verbally, almost physically.ﬂ 
 On October 28, following Mr. A
guirre™s discharge, Mr. Plaza 
wrote the following memo: 
 October 28, 2008 
(Tuesday) I had a meeting with my managers, Juan & 
Gustavo with salesman Nick 
Aguirre.  He had asked to 
meet with me as soon as I 
came in and I also had con-
cerns about his attitude and negative influence to the 
rest of my employees.  He
 was always talking negative 
about work procedures and everything in general.  I 
also went over that if he could not follow policy and 
procedures according to our policy manual, then he did 
not need to work here.  I also told him we would not 
let him know our investment in each of the vehicles 
and again told him he did not have to work here.  At 
this point he got really upset and every sentence out of 
his mouth included the ﬁFﬂ word.  I asked him to calm 

down but he was out of control and after several uses 
of the ﬁFﬂ word I terminated him immediately.  We 
will not tolerate verbal abuse and in conclusion will 
never rehire or refer Nick to anyone who calls for ref-
erences. 
 Mr. Felix™s account:
15  Mr. Plaza told Mr. Aguirre they were 
meeting because Mr. Felix and Ms. Montenegro had told him 
Mr. Aguirre wanted to speak to him about concerns Mr. 
Aguirre had.  Mr. Plaza told 
Mr. Aguirre the Respondent had 
rules and policies like every other company, and if an em-
ployee was not happy with the rules, they did not need to 

work there.  Mr. Aguirre said he had been doing everything 
he had been asked to do.  Mr. Aguirre told Mr. Plaza why he 
wanted to know the cost of the vehicles, and Mr. Plaza said, ﬁI 
am just telling you that, if 
you are not happy here, you don™t 
have to work here.ﬂ  At some point, Mr. Aguirre asked if he 
were going to be fired, a question he repeated six or seven 
times during the meeting and to which Mr. Plaza invariably 
answered, ﬁNo.ﬂ
16  During the course of the meeting, Mr. Aguirre called Mr. 

Plaza fŠ stupid and said that if he got fired, Mr. Plaza was 
                                                          
 15 Mr. Felix described the meeting both on direct and cross-
examination.  His two accounts vary in
 certain details and order but are 
otherwise consistent. 
16 Counsel for the General Counsel argues that Mr. Felix™s testimony 
regarding the number of times Mr. Aguirre asked if he were going to be 

fired was so hyperbolic that it dest
royed Mr. Felix™s credibility.  While 
it seems unlikely Mr. Aguirre made th
e inquiry as often as Mr. Felix 
estimated, the apparent exaggera
tion does not destroy Mr. Felix™s 
credibility, and I credit Mr. Felix™s testimony that Mr. Plaza denied any 
intent to fire Mr. Aguirre. 
going to regret it.
17  He said Mr. Plaza was fŠ stupid because 
he didn™t even know what people were saying about him out-
side the building.  As he was ﬁcussingﬂ Mr. Plaza, Mr. 
Aguirre stood up, ﬁthrew his chai
r,ﬂ and faced Mr. Plaza.  Be-
lieving Mr. Aguirre was going to hit Mr. Plaza, Mr. Felix 
stood also, as did Mr. MacGrew.  Mr. Plaza said, ﬁYou know 
what, that™s it, I don™t have to 
get all this from you.ﬂ  Mr. 
Plaza then told Mr. Aguirre he was done; he was fired.  Mr. 
Felix and Mr. MacGrew ﬁinvitedﬂ Mr. Aguirre to leave Mr. 
Felix™s office. 
 Mr. MacGrew™s account:
18  At the beginning of the meeting, 
Mr. Plaza told Mr. Aguirre that whether or not he liked work-

ing at the company, he needed to follow the company™s pro-
cedures and policies.  Mr. Plaza told Mr. Aguirre that if he did 
not trust the company, he did not have to work there.  Imme-
diately Mr. Aguirre began telling Mr. Plaza he was stupid, did 
not know people were talking about him behind his back, was 
an aŠhole, and fŠ Mr. Plaza.  In the course of the meeting, 
Mr. Aguirre repeatedly asked if Mr. Plaza was going to fire 
him.  Toward the end of the meeting, Mr. Aguirre stood up, 
and Mr. Felix and Mr. MacGrew told him that was enough 
and that it was time to go.  Mr. Plaza also stood and said, 
ﬁYou know, I don™t need to hear this; you™re done.ﬂ 
 Mr. Felix occasionally used obscene language, including the 
ﬁFﬂ word, when directing em
ployees, but Mr. Aguirre had 
never heard him do so in Mr. Plaza™s presence.  In 2008 the 
Respondent fired salesman, Eddie Yemes, because he was 
ﬁabusive with foul language
ﬂ to Mr. Felix while working at a 
tent sales event when he told Mr. Felix to fŠ himself. 
V.  DISCUSSION A.  Underlying Legal Principles 
Section 7 of the National Labor
 Relations Act provides that 
employees have the right to enga
ge in union activities and, in 
pertinent part, ﬁthe right to . . 
. engage in . . . concerted activi-
ties for the purpose of collective bargaining or other mutual aid 
or protection.ﬂ  The protection a
fforded by Section 7 extends to 
employee efforts to improve terms and conditions of employ-
ment or otherwise improve thei
r lot as employees.  Section 
8(a)(1) of the Act provides: ﬁIt shall be an unfair labor practice 
for an employer to interfere with, restrain, or coerce employees 
in the exercise of the rights guaranteed in section 7.ﬂ 
To enjoy Section 7 safeguards,
 employee activity must be 
both ﬁconcertedﬂ and ﬁprotect
ed,ﬂ which a propounding party 
may prove by showing the activity (1) involves a work-related 
complaint or grievance; (2) furthers some group interest; (3) 
seeks a specific remedy or result; and (4) is not unlawful or 
otherwise improper.  
NLRB v. Robertson Industries
, 560 F.2d 
396, 398 (9th Cir. 1976), cited with approval by the Board in 
Northeast Beverage Corp.,
 349 NLRB 1166 fn. 9 (2007).  To 
                                                          
 17 As noted earlier, Mr. Aguirre admitted to a similar statement (that 
Mr. Plaza would ﬁget what™s coming toﬂ him) but placed the threat after 
the discharge and in connection w
ith a question about his final pay-
check. 18 Mr. MacGrew™s account, as set fort
h herein, is an amalgamation of 
his direct and cross-examination testimony. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 502 
be concerted, employee activity 
must be engaged in with or on 
the authority of other employees, and not solely by and on be-
half of the employee himself.  
Meyers Industries, 268 NLRB 882 (1986).  Concerted activity includes individual activity that 
seeks to initiate or to induce or to prepare for group action, as 
well as individual employees br
inging group complaints to the 
attention of management.  
Meyers Industries, 281 NLRB 882 (1986).  Employees do not have to accept the individual™s call 
for group action before the invitation itself is considered con-
certed. 
Cibao Meat Products,
 338 NLRB 934 (2003); Whittaker 
Corp., 289 NLRB 933, 934 (1988); 
El Gran Combo
, 284 
NLRB 1115 (1987).  ﬁ[C]oncertedness . . . can be established 
even though the individual [speaking] was not ‚specifically 
authorized™. . . to act as a group spokesperson for group com-
plaints.ﬂ 
Herbert F. Darling, Inc.,
 287 NLRB 1356, 1360 
(1988).  Concerted activity includes concerns that are a ﬁlogical 
outgrowthﬂ of group concerns. 
Salisbury Hotel, 283 NLRB 
685, 687 (1987); 
Compuware Corporation, 320 NLRB 101 (1995).  Work-related complaints 
or grievances include terms 
and conditions of employment
19 and concerted complaints to 
governmental agencies.
20 In cases turning on employer motivation, the Board applies 
an analytical framework that 
assigns the General Counsel the 
initial burden of showing prot
ected concerted activity was a 
motivating or substantial factor 
in an adverse employment ac-
tion. The elements commonly re
quired to support such a show-
ing are protected activity by 
the employee, employer knowl-
edge of that activity, and anim
us on the part of the employer. 
The burden then shifts to the employer to prove, as an affirma-
tive defense, that it would have taken the same action even in 
the absence of the employee™s protected activity.
 Wright Line,
 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1982); 
Alton H. Piester, LLC,
 353 NLRB 369 (2008). 
Even when an employee is engaged in protected activity, he 
or she may lose the protection of the Act by egregious behav-

ior, including displaying ﬁan oppr
obrious or abusive manner.ﬂ  
Verizon Wireless
, 349 NLRB 640, 646 (2007).  In assessing 
employee behavior asserted to be egregious, the Board consid-
ers four factors: (1) the place of the discussion; (2) the subject 
matter of the discussion; (3) the nature of the employee™s out-
burst; and (4) whether the outburst was, in any way, provoked 
by the employer™s unfair labor practices. 
Atlantic Steel
, 245 
NLRB 814, 816 (1979).
21 B.  Mr. Aguirre™s Concerted Protected Activities 
1. Mr. Aguirre™s concerns about 
breaks and restroom facilities 
Mr. Aguirre™s first day of em
ployment coincided with a 
Sears tent sale, where Mr. Agui
rre discussed availability of 
restroom facilities with fellow salespeople.  A few days later, 
during a sales staff meeting w
ith management, Mr. Aguirre 
                                                          
 19 Valley Hospital Medical Center, 351 NLRB 1250, 1252 (2007). 
20 Delta Health Center, Inc., 310 NLRB 26 (1993). 
21 Evidence of employer knowledge that activity is protected is not a 
necessary element under 
Alliance Steel Products
. The test is whether 
employer conduct would interfere with, restrain, or coerce employees 
in the exercise of their Sec. 7 rights.  
Alliance Steel Products
 at 495. 
asked about employee entitlement 
to breaks and meal periods 
during the Sears tent sales.  In
 this concern, Mr. Aguirre was 
joined by another salesman who, at a later sales meeting, ex-
pressed dissatisfaction with th
e Respondent™s breaks and meals 
arrangements.  Mr. Aguirre conti
nued to raise this and related 
concerns with other employees 
in the ensuing weeks: discuss-
ing alternating restroom breaks, ta
lking about the lack of a rest-
room facility at the Sears tent sales, and complaining about the 
inability to leave the work area by car for meals.  
Employee breaks and availability of restroom facilities are 
employment terms and conditions
 of general application to 
employees. Mr. Aguirre raised t
hose issues with management 
during a sales meeting, as did an
other employee in a later meet-
ing.  From those circumstances
, as well as Mr. Aguirre™s ongo-
ing related discussions with fell
ow sales personnel, it is clear 
that Mr. Aguirre™s complaints 
about breaks and restroom facili-
ties were both protected and concerted.  
Hahner, Foreman & 
Harness, Inc., 
343 NLRB 1423 (2004) (complaint about pay-
check not compensating for lost benefits to management in the 
presence of coworkers); 
Cibao Meat Products,
 at 934 (ﬁactivity 
of a single employee in enlistin
g the support of his fellow em-
ployees for their mutual aid an
d protection is as much ‚con-
certed activity™ as is ordinary 
group activity.ﬂ Such individual 
action is concerted as long as it
 is ﬁengaged in with the object 
of initiating or inducing . . . group action.ﬂ  Citations omitted.)  
NLRB v. Caval Tool Division
, 262 F.3d 184, 190 (2d Cir. 2001) 
(enforcing Board order finding employee complaint about 
working conditions made in gr
oup meeting was protected con-
certed conduct on behalf of the group); 
Phillips Petroleum 
Company, 339 NLRB 916 (2003); 
Avery Leasing
, 315 NLRB 
576, 580 fn. 5 (1994) (finding con
certed activity where an em-
ployee, in the presence of other employees, complained to 
management concerning wages, 
hours, or other terms and con-
ditions of employment).  
Mr. Aguirre™s actions with re
gard to employee breaks and 
restroom facilities, as describe
d herein, constituted concerted 
protected activity. 
2.  Mr. Aguirre™s concerns about sales compensation 
Early in his employment, Mr. Aguirre took issue with the 
Respondent™s commission-only co
mpensation of sales person-
nel and its calculation of commissions.  Expression of his con-
cern included talking with other salespeople about the Respon-
dent™s compensation system, asking Mr. Felix for information 
as to which vehicles were likely to produce good commissions, 
showing his unexpectedly low 
first commission to other em-
ployees who agreed the amount was unfair, asking management 
about the basis of the commission, discussing with fellow 
salespeople his plan to contact 
an Arizona state agency about 
the Respondent™s commission-onl
y policy, contacting the 
agency, thereafter sharing the information learned with fellow 
employee, telling fellow employees he would inform manage-
ment, and thereafter sharing his findings with Ms. Montenegro. 
Wages are clearly an employment term of prominent interest 
to employees and employee atten
tion to wages is protected.  
Although fellow salesman, Jame
s Pagan, denied that Mr. 
Aguirre spoke for him in pursuing 
his wage inquiries, it is clear 
Mr. Aguirre attempted to engage 
the interest of other sales em-
 PLAZA AUTO CENTER
, INC. 503
ployees, including Mr. Pagan, in 
his wage inquiries by discuss-
ing with them perceived wage in
equities, by telling them of his 
state agency information quest, and by alerting them to his 
intended confrontation with mana
gement.  It is
 equally clear 
that the wage issues Mr. Aguirre addressed affected all sales 
employees and that the resolu
tions Mr. Aguirre sought would 
impact all sales employees.  In these circumstances, 
Mr. Aguirre™s involvement with 
wage issues was concerted.  
See 
Meyers Industries, 281 NLRB 882 (1986) (individual em-
ployees bringing group concerns to the attention of manage-
ment); Cibao Meat Products,
 supra (concerted action does not 
depend on employee acceptance of
 individual™s call for group 
involvement); 
Salisbury Hotel, supra (concertedness includes 
concerns that are a ﬁlogical outgrowthﬂ of group concerns); 
Compuware Corp.,
 supra (individual employee complaint to 
State labor board, although unauthorized by group, was a con-
tinuation of group efforts); 
JMC Transport,
 272 NLRB 545, 
546 fn. 2 (1984), enfd. 776 F.2d 612 (6th Cir. 1985) (complaint 
about discrepancy in individual 
paycheck was a continuation of 
employees™ protected concerted act
ivity in protesting, a month 
earlier, the company™s change in the way employee wage pay-
ments were calculated).   
Mr. Aguirre™s actions with regard to sales employee com-
pensation, as described herein, constituted concerted protected 
activity. 
C.  Alleged Threats of 
Reprisal and Invitations 
to Quit Employment The Complaint alleges that th
e Respondent violated Section 
8(a)(1) of the Act when the following supervisors on the fol-
lowing dates threatened employee
s by inviting them to quit 
their employment:  
 Mr. Felix  Š September 3 and October 

Ms. Montenegro Š October 28 
Mr. Plaza Š October 28 
 At a late August/early Septembe
r sales staff meeting, when 
Mr. Aguirre asked about employ
ee breaks during Sears tent 
sales, Mr. Felix told him that if he did not like the way the 
company operated, he was welcome to leave at any time.  At a 
Sears tent sale in mid-Septembe
r, Mr. Aguirre discussed with 
other employees how to alternate 
restroom use.  In the presence 
of two other salesmen, Mr. Agui
rre asked Mr. Felix for permis-
sion to take a meal break and use the restroom.  Telling all 
three salesmen that the sales staff was always on a break, Mr. 
Felix refused Mr. Aguirre™s reques
t, saying that if Mr. Aguirre 
did not like it, he could just leave.
22  At another Sears tent sale 
held sometime in October, when
 Mr. Aguirre asked Mr. Felix 
to identify cars whose sale would deliver good commissions, 
Mr. Felix replied that employees who do not trust in the com-
pany should leave its employ. 
On October 28, when Mr. Aguirre, after conferring with fel-
low employees, asked Ms. Monten
egro about the sales staff™s 
entitlement to a minimum wage 
draw against commissions, Ms. 
Montenegro told him that if he
 wanted a minimum wage job, 
                                                          
 22 Although the record shows this exchange to have occurred in mid-
September, it fits within the time 
parameters of complaint allegation 
4(c) that such a threat was made ﬁin or about October 2008.ﬂ 
the sales job was not the job for hi
m.  Later that same day, dur-
ing the course of his meeting wi
th Mr. Aguirre, Mr. Plaza told 
Mr. Aguirre that if he did not like the company™s refusal to 
divulge vehicle costs, 
he was more than welcome to leave or to 
quit, and Mr. Plaza twice told Mr. Aguirre that if he did not 
trust the company, he did 
not need to work there. 
An employer that responds to pr
otected concerted protests of 
working conditions by telling employees they can leave if they 
do not like the conditions coerces employees within the mean-
ing of Section 8(a)(1) of the Act.  Inviting employees to quit 
their employment in such circumstances interferes with the free 
exercise of employees™ Section 
7 right to protest working con-
ditions.  Alton H. Piester, LLC, 
353 NLRB 369 (2008); 
House Calls, Inc., 
304 NLRB 311, 313 (1991); 
Chinese Daily News, 
346 NLRB 906 (2006); 
McDaniel Ford, Inc., 
322 NLRB 956 
fn. 1 (1997) (ﬁIt is well settled th
at an employer™s invitation to 
an employee to quit in response to
 their exercise of protected 
concerted activity is 
coercive, because it conveys to employees 
that . . . engaging in . . . concerted activities and their continued 
employment are not compatible, and implicitly threatens dis-
charge of the employees involved.ﬂ) 
Mr. Felix, Ms. Montenegro, and 
Mr. Plaza™s suggestions to 
Mr. Aguirre that he cease working for the Respondent if he did 
not like its terms and conditions 
of employment were made in 
response to his protected concer
ted activities described above.  
As such, the suggestions were co
ercive.  Accordingly, the Re-
spondent™s conduct in this regard 
violated Section 8(a)(1) of the 
Act as alleged in the complaint. 
The complaint further alleges 
the Respondent violated Sec-
tion 8(a)(1) of the Act when Mr. Plaza threatened employees 
with unspecified reprisals.  
The basis for the allegation is Mr. Plaza™s statement to Mr. Aguirre in the October 28 meeting 
that he was ﬁasking too many
 questions [about company poli-
cies].ﬂ  The General Counsel argu
es this statement alone impli-
edly threatened reprisals if Mr. Aguirre persisted in the pro-
tected activity of questioning company practices.  While Mr. 

Plaza expressed displeasure with Mr. Aguirre™s protected in-
quiries and thereby evidenced animus toward those activities, it 
is too great a stretch to categorize the statement as a threat.  
Accordingly, I will dismiss that allegation of the complaint. 
D.  Discharge of Nick Aguirre 
The General Counsel argues that the only reason the Re-
spondent discharged Mr. Aguirre was because of the negative 
influence Mr. Plaza believed Mr. Aguirre™s protected activities 
had on other employees. The Respondent argues that the only 
reason the Respondent terminated
 Mr. Aguirre was his physi-
cally intimidating and abusive be
havior in the October 28 meet-
ing.  Determining the Respon
dent™s motivation requires a 
Wright Line 
analysis.  If the Res
pondent™s argument is ac-
cepted, determining whether Mr
. Aguirre™s behavior at the 
October 28 meeting justified 
his discharge requires an 
Atlantic 
Steel  analysis.
23 Many of the facts surrounding 
Mr. Aguirre™s discharge are 
not disputed: On October 28, Mr. Aguirre told Ms. Montenegro 
                                                          
 23 See 
Alton H. Piester
, supra; 
Waste Management of Arizona, Inc.,
 345 NLRB 1339 (2005). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 504 
he had learned from an Arizona State agency that the Respon-
dent was improperly withholding
 minimum wage compensation 
from its commissioned salespeople.  Ms. Montenegro thereafter 
arranged the October 28 meeting.  
Just prior to the meeting, Mr. 
Felix told Mr. Plaza that Mr. Aguirre complained about every-
thing all the time, e.g., about not trusting the company™s calcu-
lation of commissions and not knowing the vehicle cost.  At the 
meeting, Mr. Plaza criticized Mr. Aguirre™s negative attitude 
toward company policies and procedures.  Mr. Plaza told Mr. 
Aguirre that if he did not trust the company, he did not need to 
work there.  During the course of the meeting, Mr. Aguirre 
became upset and, according to the various accounts, told Mr. 
Plaza that he was a ﬁF™ing mother F™ing,ﬂ a ﬁF™ing crook,ﬂ and 
an aŠhole, that he was stupid, that nobody liked him, and that 
everyone was talking about h
im behind his back.  At some 
point in the meeting, Mr
. Plaza fired Mr. Aguirre. There remain two critical factual disputes as to what hap-
pened at the October 28 meeting: 
(1) At what point in the meet-
ing did Mr. Plaza fire Mr. Aguirr
e?  (2) What were the circum-
stances and manner of Mr. Agui
rre™s outburst?  The General 
Counsel™s position is th
at Mr. Plaza fired Mr. Aguirre before 
Mr. Aguirre verbally assailed Mr. Plaza and that, given the 
Respondent™s unlawful conduct,
 Mr. Aguirre engaged in no 
unjustifiable behavior.  The Respondent™s position, on the other 
hand, is that Mr. Aguirre™s thre
atening and volatile verbal at-
tack both preceded and was the direct cause of Mr. Aguirre™s 
discharge. 
I have carefully considered the testimonies of all witnesses to 
the October 28 meeting.  In doing so, I have taken into account 
the witnesses™ manner and demeanor while testifying, as well as 
the circumstances surrounding the discharge.  I give greater 
weight to the testimonies of Mr. Plaza, Mr. Felix, and Mr. Mac-
Grew.  While discrepancies exist in each of their accounts, I 
found the three management witnesses demonstrated efforts to 
convey honest, unbiased recollections of the meeting.  Mr. 
Aguirre™s testimony was not as be
lievable.  Mr. Aguirre initially 
testified that at the October 28 meeting, Mr. Plaza bluntly item-
ized his displeasure with Mr. Aguirre™s activities and abruptly 
fired him.  Under further questio
ning, Mr. Aguirre significantly 
expanded his account of what occurred at the meeting, including 
Mr. Plaza™s statement that if Mr. Aguirre did not like being kept 
in ignorance of vehicle cost, he was more than welcome to leave 
or to quit.  Not only was Mr. Aguirre™s initial testimony not fully 
congruous with his expanded version of the meeting, Mr. Plaza™s 
implicit invitation to Mr. Aguirre to accept company policy or 
quit is incompatible with Mr. 
Aguirre™s earlier testimony of 
abrupt discharge.  Accordingly, I do not credit Mr. Aguirre™s 
account of the October 28 meeting where it conflicts with the 
accounts of Mr. Plaza, Mr. Felix, and Mr. MacGrew. 
Mr. Plaza testified he had no intention of firing Mr. Aguirre 
when he began the October 28 meeting and, until the conclusion 
of the meeting, told Mr. Aguirre he was not being fired.  Consis-
tent with the credibility assessments herein, I accept Mr. Plaza™s 
testimony.  Mr. Plaza, Mr. Felix, and Mr. MacGrew, whose tes-
timonies I have credited, were consistent in placing Mr. Aguirre™s 
verbal outburst before Mr. Plaza announced his discharge.  
Therefore, I find that Mr. Aguirre™s denouncement of Mr. Plaza 
preceded Mr. Aguirre™s discharge.  I further find that Mr. 
Aguirre™s behavior in cursing and derogating Mr. Plaza was at 
least physically aggressive if not menacing.
24 A finding that Mr. Aguirre verbally attacked Mr. Plaza before 
rather than after Mr. Plaza fired him on October 28, does not, of 
course, automatically resolve the issue of why the Respondent 
fired Mr. Aguirre. The question re
mains whether the Respondent 
fired Mr. Aguirre solely because
 he engaged in concerted pro-
tected activities, as counsel for 
the General Counsel contends, or whether, as the Respondent contends, the Respondent fired Mr. 
Aguirre because he insulted Mr. Plaza.  Since the existence of an 
arguably valid reason for discharge cannot, in and of itself, ex-
punge an unlawful reason, the Respondent™s motivation must be 
determined by application of a 
Wright Line
 analysis. 
The General Counsel has proven the elements required by 
Wright Line
: the General Counsel has shown that Mr. Aguirre 
engaged in concerted protected activity, that the Respondent™s 
managers knew of the activity, and that the Respondent bore 
animus toward the activity, as demonstrated by management™s 
repeated suggestions that unhappy employees seek employment 
elsewhere. The General Counse
l having met his initial burden, 
the burden of proof shifts to the Respondent to prove it would 
have fired Mr. Aguirre even in the absence of his protected activ-
ity. 
The Respondent contends that irrespective of Mr. Aguirre™s 
protected activity, Mr. Plaza would have fired him for his profane 
personal attack at the October 28 meeting.  There is no question 
that Mr. Aguirre™s behavior could reasonably be expected to 
provoke discharge.  However, ﬁ[a]n employer cannot simply 
present a legitimate reason for its action but must persuade by a 
preponderance of the evidence that the same action would have 
taken place even in the absence of the protected activity.ﬂ 
Yellow 
Ambulance Service, 
342 NLRB 804, 804 (2004), citations omit-
ted.  In 2008, Mr. Plaza directed 
Mr. Felix to fire salesman Eddie 
Yemes because he told Mr. Felix to fŠ himself.  Considering 
that Mr. Aguirre™s October 28 contumely was directed at Mr. 
Plaza himself and was more exte
nsive and opprobrious than 
Eddie Yemes™ outburst, it is reasonable to conclude that the Re-
spondent would have fired Mr. A
guirre for his verbal attack on 
Mr. Plaza regardless of the Respondent™s animosity toward Mr. 
Aguirre™s protected activity.  Accordingly, I find the Respondent 
has met its shifted burden under 
Wright Line
 and has shown that 
it fired Mr. Aguirre because he verbally abused Mr. Plaza. 
A finding that the Respondent fired Mr. Aguirre because of 
his October 28 outburst does not la
y the discharge issue to rest.  
The purpose of the October 28 meeting was to address Mr. 
Aguirre™s complaints about th
e Respondent™s sales compensa-
tion practices.  Mr. Aguirre™s participation in the meeting was a 
furtherance of his concerted, prot
ected wage complaints.  At the 
meeting, Mr. Aguirre engaged in
 behavior the Respondent con-
tends was opprobrious.  ﬁAn employer violates the Act by dis-
charging an employee engaged in the protected concerted activ-
                                                          
 24 In finding Mr. Aguirre™s behavior 
to be belligerent, I rely on cred-
ited testimony that in the course of
 his outburst and prior to the dis-
charge, Mr. Aguirre rose from his chair, pushed it aside and said that if 

he was fired, Mr. Plaza would regret it.  As noted earlier, Mr. Aguirre 
admitted to menacing languageŠﬁYou™
ll get what™s coming to youﬂŠ
although in a different context. 
 PLAZA AUTO CENTER
, INC. 505
ity of voicing a complaint about 
his employment terms unless, 
in the course of that protest, the employee engages in opprobri-
ous conduct, costing him the Act™s protection.ﬂ 
Alton H. Pi-
ester, LLC, 
supra at 374.
  Although I have found that the Re-
spondent fired Mr. Aguirre beca
use of his contumacious behav-
ior in the October 28 meeting, it must yet be determined 
whether Mr. Aguirre™s behavior wa
s so egregious as to lose the 
Act™s protection.  See 
Verizon Wireless
, 349 NLRB 640, 646 
(2007). In assessing employee behavior asserted to be egregious, the 
four factors enunciated in 
Atlantic Steel
25 must be considered: 
(1) the place of the discussion; (2) the subject matter of the 
discussion; (3) the nature of the employee™s outburst; and (4) 
whether the outburst was, in any way, provoked by the em-
ployer™s unfair labor practices.   
Considering the first factor, Mr. Aguirre™s outburst occurred in 
the presence of management only, and there is no evidence any 
unit employee overheard the confrontation.  The outburst, there-
fore, had no impact on workplace discipline, nor did Mr. 
Aguirre™s offensive behavior undermine management authority.  
The place of the discussion, thus isolated from other workers, 
argues against loss of protection.
26  As to the second and fourth 
factors, the discussion related wholly to Mr. Aguirre™s protected 
concerted activity.  Further, Mr. Aguirre™s outburst was contem-
poraneous with both the Respondent™s censure of Mr. Aguirre™s 
protected activity as ﬁa lot of negative stuffﬂ that negatively im-
pacted the sales force and the Respondent™s coercive conduct in 
pointing out that Mr. Aguirre did not have to work for the Re-
spondent if he did not like or trust the company.  Both statements 
are provocative, and the latter, as detailed above, is an unfair 
labor practice.  The subject matter of the discussion, intertwined 
as it was with the Respondent™s 
intrinsically provocative unfair 
labor practice, also militates against loss of protection.
27  Accord-
ingly, the first, second, and fourth 
Atlantic Steel 
factors weigh in 
favor of protection. 
The third factor, the nature of Mr
. Aguirre™s outburst, is not so 
easily resolved.  Board law establishes that ﬁemployees are per-
mitted some leeway for impulsive
 behavior when engaging in 
concerted activity, subject to the employer™s right to maintain 
order and respect [citation omitted].ﬂ 
Tampa Tribune, 
351 NLRB 
1324, 1324Œ1325 (2007), enf. Denied sub nom. 
Media General 
Operations, Inc. v. NLRB, 
560 F. 3d 181 (4th Cir. 2009).
28 The 
                                                          
 25 Atlantic Steel, supra at 816. 
26 Remarks made in private are less disruptive to workplace disci-
pline than those made in th
e presence of fellow employees. 
Stanford Hotel, 344 NLRB 558 (2005);
 Noble Metal Processing
, 346 NLRB 
795, 800 (2006) (place of discussi
on weighs in favor of protection 
where outburst occurred away from employees™ work area and did not 
disrupt the work process). 
27 Care Initiatives,
 321 NLRB at 152 (ﬁ[A]n employer may not rely 
on employee conduct that it has unlawfully provoked as a basis for 
disciplining an employee [citation omitted]ﬂ); 
Datwyler Rubber & 
Plastics, 350 NLRB 669, 669Œ670 (2007) (employee did not lose pro-
tection of the Act by calling superv
isor a devil whom Jesus Christ 
would punish for requiring a 7-day work week); 
Stanford Hotel, 
supra 
(brief profanity protected
 where it was a response to unlawful threats). 
28 The protections of Sec. 7 would be meaningless were the Board 
not to take into account the realities 
of industrial life and the fact that 
disputes over wages, bonus, and working conditions are among the 
standard for determining whether specified conduct is removed 
from the protection of the Act is whether the conduct is ﬁso vio-
lent or of such serious character as to render the employee unfit 
for further service.ﬂ 
St. Margaret Merry Healthcare Centers
, 350 
NLRB 203, 204Œ205 (2007); 
Dreis Rump Mfg. v. NLRB
, 544 
F.2d 320, 324, (7th Cir. 1976).  Insulting profanity alone is not so 
egregious as to justify loss of the Act™s protection.
29  However, 
repeated use of profanity in a loud ad hominem attack on a su-
pervisor may lose the Act™s protection. 
Daimler Chrysler Corp.
, 344 NLRB 1324, 1329Œ1330 (2005).   
The question is whether, in the instant circumstances, Mr. 
Aguirre retained the Act™s protection in spite of his outburst or 
lost the Act™s protection because of his outburst.  In 
Daimler 
Chrysler Corp.
, supra, the behavior that cost an employee the 
Act™s protection was the making of repeated, extensive, and per-
sonally derogatory statements to a supervisor, behavior similar to 
Mr. Aguirre™s.  However, 
Daimler 
differs from the instant situa-
tion in that only one 
Atlantic Steel 
factorŠsubject matterŠ
favored protection, while here three of the four 
Atlantic Steel
 factors favor protection with only the nature of Mr. Aguirre™s 
outburst weighing against protection.  
Notwithstanding the fact that only one 
Atlantic steel factor dis-
favors Mr. Aguirre™s protection in 
this case, the impact of that 
sole factor must not be minimized.  It is clear the Board carefully 
considers the form and scope of offensive language in opprobri-
ous behavior cases.
30  Upon court remand of 
Felix Industries
31, the Board considered the question of whether the nature of an 
employee™s outburst (factor three), by itself, may outweigh the 
other Atlantic Steel
 factors.  The Board stated that ﬁthe nature of 
[an employee™s] outburst must be given considerable weight 
towards losing the 
Act™s protection.ﬂ Felix Industries,
 339 NLRB 
195, 196 (2003).  While the Board in 
Felix Industries 
decided 
that the other factors outweighed factor three in that case, the 
                                                                                            
 disputes most likely to engender ill feelings and strong responses. 
Con-sumers Power Co., 282 NLRB 131, 132 (1986). 
29 See 
Alcoa Inc.
, 352 NLRB 1222 (2008), (referring to supervisor as 
ﬁegoistical fŠerﬂ); 
Tampa Tribune supra, (calling supervisor a ﬁstupid 
fŠing moron.ﬂ); 
Union Carbide Corp.
, 331 NLRB 356, 359 (2000) 
(calling supervisor a ﬁfŠing liarﬂ); 
Burle Industries
, 300 NLRB 498, 
502, 504 (1990) (calling supe
rvisor a ﬁfŠing aŠholeﬂ); 
Thor Power 
Tool Co
., 148 NLRB 1379, 1380 (1964), enfd. 351 F. 2d 584 (7th Cir. 
1965), (referring to supervisor as a ﬁhorse™s assﬂ); 
Postal Service
, 241 
NLRB 1074 (1979) (referring to acting supervisor as an ﬁaŠholeﬂ); 
NLRB v. Cement Transport Co.
, 490 F.2d 1024, 1030 (6th Cir. 1974) 
(referring to company president 
as a ﬁson of a bitchﬂ). 
30 See, e.g., 
Alcoa, Inc
., at 1226 (employee/union steward™s pejora-
tive description of a supervisor as 
an ﬁegotistical fŠerﬂ was ﬁa single 
verbal outburst of profane language, 
in a disciplinary meeting . . . unac-
companied by physical contact or thr
eat of physical harm,ﬂ which did 
not destroy the Act™s protection); 
Beverly Health &
 Rehabilitation 
Services, 346 NLRB 1319, 1323 (2006) (employee conduct ﬁconsisted 
of a brief, verbal outburst of pr
ofane language unaccompanied by in-
subordination, physical contact, or
 threat of physical harm); 
Trus Joist 
Macmillan 341 NLRB 369, 371Œ372 (2004) 
(employee™s repetitious 
remarks that were personal and highly
 offensive cost him the protection 
of the Act); 
Datwyler Rubber & Plastics, Inc.
, supra, (employee out-
burst protected, as it was spontaneo
us, brief, and unaccompanied by 
physical contact or threat of physical harm). 
31 Felix Industries
, 331 NLRB 144, 146 (2000), enf. denied and re-
manded 251 F.3d 1051 (D.C. Cir. 2001). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 506 
Board emphasized that the supervisor involved, who was also the 
son of the company™s president, directed ﬁextremely hostileﬂ 
remarks to the employee, provoking his response that the super-
visor was just a ﬁfŠing kidﬂ to whom the employee did not have 
to listen. Id. at 195, 196Œ197. 
In applying the balancing test utilized by the Board in these 
kinds of cases, I have particularly noted the following circum-
stances: Mr. Aguirre™s outburst 
was qualitatively and quantita-
tively more opprobrious th
an that considered in 
Felix Industries.
  Without extreme provocation from overt hostility or antagonism 
from Mr. Plaza, Mr. Aguirre repeatedly reviled Mr. Plaza in ob-
scene and personally denigrating terms accompanied by menac-
ing conduct and language.  Considering these circumstances and 
the record as a whole, I find that Mr. Aguirre™s behavior at the 
October 28 meeting was so egregious
 as to forfeit the protection 
of the Act.  Accordingly, I find the Respondent did not violate the 
Act when it discharged Mr. Aguirre. 
VI.  CONCLUSIONS OF LAW
 1.  The Respondent is an employer engaged in commerce and 
in a business affecting commerce 
within the meaning of Section 
2(6) and (7) of the Act. 
2.  The Respondent violated Section 8(a)(1) of the Act by tell-
ing employees they could quit or leave the Respondent™s employ 
if they did not like company policies and/or procedures. 
3.  The unfair labor practices set forth above affect commerce 
within the meaning of Section 8(a)(3) and (1) and Section 2(6) 
and (7) of the Act. 
REMEDY
 Having found that Respondent has engaged in certain unfair 
labor practices, I find it must be ordered to cease and desist and 
to take certain affirmative action designed to effectuate the poli-
cies of the Act. 
[Recommended Order omitted from publication.] 
 